           IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION


R. ALEXANDER ACOSTA, Secretary *
of   Labor,    United   States *
Department of Labor,                  *
                                      *


      Petitioner,                     *
                                      *


           V.                         *                MC 119-007
                                      *


NATIONAL DRYWALL, L.L.C.,             *
                                      *


      Respondent.                     *


                               ORDER




      Before the Court is Petitioner's Petition for Enforcement of


Administrative    Subpoena Duces      Tecum    {"Petition").        (Doc.   1.)

Petitioner, in part, requests the Court enter an order requiring

Respondent to show cause why a certain subpoena duces tecum should

not be enforced.


      On January 7, 2019, the Wage and Hour Division, Region IV, of

the   United    States   Department       of   Labor   ("WHD")    opened    an

investigation    to   determine    Respondent's        coverage   under     and

compliance with the Fair Labor Standards Act of 1938, as amended,

29 U.S.C. §§ 201, et seq.         In pursuit thereof, on February 21,

2019, Betty R. Campbell, Acting Regional Administrator of WHD,

issued a subpoena duces tecum to Respondent pursuant to authority

granted to WHD by 29 U.S.C. §§ 209, 211.                (Doc. 1-2, Ex. A.)

Respondent was duly served with the subpoena but failed to comply
within the designated period.           (Id.          12, 13.)   Respondent has

also yet to respond to this Petition.

     Upon due consideration, the Court HEREBY ORDERS as follows:

     (1)      Respondent SHALL file and serve             its response to the

              Petition no later than June 7, 2019;


     (2)      Should Respondent file a response raising any objection

              to the enforcement of the subpoena. Respondent SHALL

              appear for a hearing on Tuesday, June 11, 2019, at 10:00

              a.m.,   in   Courtroom   2   of   the    Federal   Justice    Center

              located at 600 James Brown Boulevard, Augusta, Georgia,

              30901, and SHOW CAUSE why the subpoena should not be

              enforced; and

        (3)   Petitioner SHALL serve Respondent, without delay, a copy

              of this Order, the Petition on which this Order is based

              (Doc. 1), and the memorandum in support thereof (Doc. 1-

              1).

The Court will address Petitioner's remaining requests for relief

after Respondent's time to show cause has expired.

        ORDER ENTERED at Augusta, Georgia, this                            of May,

2019.




                                       J. RAND^ HALL, CHIEF JUDGE
                                         riTED States district court
                                       SOTtTHERN district of GEORGIA
